 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

WASTE MANAGEMENT, INC. (the “Company”), and Greg A Robertson (the “Employee”)
hereby enter into this EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
August 1, 2003, as follows:



1.   Employment.

The Company shall employ Employee, and Employee shall be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.



2.   Term of Employment.

The period of Employee’s employment under this Agreement shall begin as of
August 1, 2003, and shall continue for a period of one (1) year thereafter (the
“Employment Term”), unless terminated pursuant to the terms of this Agreement.
Employment beyond the Employment Term shall continue thereafter in accordance
with the terms hereof, unless terminated pursuant to the terms of Sections 5 and
6 of this Agreement.



3.   Duties and Responsibilities.



(a)   Employee shall serve as Vice President, Assistant Controller, and shall be
based at the Company’s corporate offices in Houston, Texas. Employee will report
to SVP, Chief Accounting Officer, or as assigned by SVP, Chief Accounting
Officer.   (b)   Employee shall faithfully serve the Company, and/or its
affiliated corporations, devote Employee’s full working time, attention and
energies to the business of the Company, and/or its affiliated corporations, and
perform the duties under this Agreement to the best of Employee’s abilities.
Employee may make and manage his personal investments, provided such investments
in other activities do not violate, in any material respect, the provisions of
Section 8 of this Agreement.   (c)   Employee shall (i) comply with all
applicable laws, rules and regulations, and all requirements of all applicable
regulatory, self-regulatory, and administrative bodies; (ii) comply with the
Company’s rules, procedures, policies, requirements, and directions; and
(iii) not engage in any other business or employment without the written consent
of the Company, except as otherwise specifically provided herein.



4.   Compensation and Benefits.



(a)   Base Salary. During the Employment Term, the Company shall pay Employee an
annual base salary of no less than ONE HUNDRED-NINETY NINE THOUSAND, FIVE
HUNDRED DOLLARS ($199,500.00) per year, or such higher rate as may be determined
from time to time by the Company (“Base Salary”). Such Base Salary shall be paid
in accordance with the Company’s standard payroll practice for Employees.   (b)
  Expense Reimbursement. The Company shall promptly reimburse Employee for the
ordinary and necessary business expenses incurred by Employee in the performance
of the duties hereunder in accordance with the Company’s customary practices
applicable to Employees, provided that such expenses are incurred and accounted
for in accordance with the Company’s policy.   (c)   Benefit Plans. Employee
shall be eligible to participate in or receive benefits under any pension plan,
profit sharing plan, medical and dental benefits plan, life insurance plan,
short-term and long-term

Page 1 of 13



--------------------------------------------------------------------------------



 



    disability plans, supplemental and/or incentive compensation plans, or any
other fringe benefit plan, generally made available by the Company to Employees
working pursuant to this form of Agreement (hereinafter referred to as
“Similarly Situated Employees”).



(d)   Incentive/Bonus. Employee shall be eligible for an annual bonus or
incentive compensation payment (“Bonus”) with an annual target bonus of fifty
percent (50%) of Employee’s Base Salary, a maximum of one hundred percent (100%)
of Employee’s Base Salary. Qualification and conditions for earning the Bonus
shall be pursuant to the applicable Bonus Plan in effect for the year in which
the bonus is earned, as approved by the Compensation Committee of the Board of
Directors. The Bonus for the year 2003 will be paid in 2004, if earned, at the
same time as Similarly Situated Employees receive or would otherwise receive
their bonuses, provided Employee remains employed through the end of the 2003
calendar year.   (e)   Stock Options. Employee shall be eligible to be
considered for annual option grants. The award, vesting and exercise of all
options shall be subject to the provisions of the applicable Waste Management,
Inc. Stock Incentive Plan.   (f)   Vacation. Employee will be entitled to paid
vacation in accordance with the Company’s policies but in no event less than
three (3) weeks each year.   5.   Termination of Employment.

Employee’s employment hereunder may be terminated under the following
circumstances:



(a)   Death. Employee’s employment hereunder shall terminate upon Employee’s
death.   (b)   Total Disability. The Company may terminate Employee’s employment
hereunder upon Employee becoming “Totally Disabled”. For purposes of this
Agreement, Employee shall be “Totally Disabled” if Employee is physically or
mentally incapacitated so as to render Employee incapable of performing
Employee’s usual and customary duties under this Agreement. Employee’s receipt
of disability benefits under the Company’s long-term disability plan or receipt
of Social Security disability benefits shall be deemed conclusive evidence of
Total Disability for purpose of this Agreement; provided, however, that in the
absence of Employee’s receipt of such long-term disability benefits or Social
Security benefits, the Company’s Board of Directors may, in its reasonable
discretion (but based upon appropriate medical evidence), determine that
Employee is Totally Disabled.   (c)   Termination by the Company for Cause. The
Company may terminate Employee’s employment hereunder for “Cause” at any time
after providing written notice to Employee.



(i)   For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) conviction of a crime (including conviction on a nolo contendere
plea) involving a felony or, in the good faith judgment of the Company’s Board
of Directors, fraud, dishonesty, or moral turpitude; (B) deliberate and
continual refusal to perform employment duties reasonably requested by the
Company or an affiliate after thirty (30) days’ written notice by certified mail
of such failure to perform, specifying that the failure constitutes cause (other
than as a result of vacation, sickness, illness or injury); (C) fraud or
embezzlement determined in accordance with the Company’s normal, internal
investigative procedures; (D) gross misconduct or gross negligence in connection
with the business of the Company or an affiliate which has substantial effect on
the Company or the affiliate; or (E) breach of any of the covenants set forth in
Section 8 hereof.

Page 2 of 13



--------------------------------------------------------------------------------



 



(ii)   An individual will be considered to have been terminated for Cause if the
Company determines that the individual engaged in an act constituting Cause at
any time prior to a payment date for any amounts due hereunder, regardless of
whether the individual terminates employment voluntarily or is terminated
involuntarily, and regardless of whether the individual’s termination initially
was considered to have been for Cause.   (iii)   Any determination of Cause
under this Agreement shall be made by resolution of the Company’s Board of
Directors adopted by the affirmative vote of not less than a majority of the
entire membership of the Board of Directors at a meeting called and held for
that purpose and at which Employee is given an opportunity to be heard.



(d)   Voluntary Termination by Employee. Employee may terminate employment
hereunder at any time after providing ninety (90) days’ written notice to the
Company, or for good reason as described in Section 7 of this Agreement.   (e)  
Termination by the Company without Cause. The Company may terminate Employee’s
employment hereunder without Cause at any time after providing written notice to
Employee.   6.   Compensation Following Termination of Employment.       In the
event that Employee’s employment hereunder is terminated, Employee shall be
entitled to the following compensation and benefits upon such termination:   (a)
  Termination by Reason of Death. In the event that Employee’s employment is
terminated by reason of Employee’s death, the Company shall pay the following
amounts to Employee’s beneficiary or estate:



(i)   Any accrued but unpaid Base Salary for services rendered to the date of
death, any accrued but unpaid expenses required to be reimbursed under this
Agreement through the date of termination; a pro-rata “Bonus” or incentive
compensation payment to the extent payments are awarded to Similarly Situated
Employees and paid at the same time as Similarly Situated Employees are paid;
and any vacation accrued to the date of death.   (ii)   Any benefits to which
Employee may be entitled pursuant to the plans, policies and arrangements
referred to in Section 4(c) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements.   (iii)   An amount equal to the
Base Salary (at the rate in effect as of the date of Employee’s death) which
would have been payable to Employee if Employee had continued in employment for
a period of twelve (12) months. Such amount shall be paid in a single lump sum
cash payment within thirty (30) days after Employee’s death.   (iv)   As of the
date of termination by reason of Employee’s death, stock options awarded to
Employee shall be fully vested and Employee’s estate or beneficiary shall have
up to one (1) year from the date of death to exercise all such options, provided
that in no event will any option be exercisable beyond its term.

Page 3 of 13



--------------------------------------------------------------------------------



 



(b)   Termination by Reason of Total Disability. In the event that Employee’s
employment is terminated by reason of Employee’s Total Disability as determined
in accordance with Section 5(b), the Company shall pay the following amounts to
Employee:



(i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement through the date of termination, any vacation accrued to the date
of termination. Employee shall also be eligible for a Bonus or incentive
compensation payment to the extent such awards are made to Similarly Situated
Employees, pro-rated for the year in which Employee is terminated and paid at
the same time as similarly situated Employees are paid.   (ii)   Any benefits to
which Employee may be entitled pursuant to the plans, policies and arrangements
referred to in Section 4(c) hereof shall be determined and paid in accordance
with the terms of such plans, policies and arrangements.   (iii)   The Base
Salary (at the rate in effect as of the date of Employee’s Total Disability)
which would have been payable to Employee if Employee had continued in active
employment for a period of twelve (12) months. Payment shall be made at the same
time and in the same manner as such compensation would have been paid if
Employee had remained in active employment until the end of such period.   (iv)
  As of the date of termination by reason of Employee’s Total Disability,
Employee shall be fully vested in all stock option awards and Employee shall
have up to one (1) year from the date of termination by reason of Total
Disability to exercise all such options; provided that in no event will any
option be exercisable beyond its term.



(c)   Termination for Cause. In the event that Employee’s employment is
terminated by the Company for Cause pursuant to Section 5(c), the Company shall
pay the following amounts to Employee:



(i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement through the date of termination, and any vacation accrued to the
date of termination.   (ii)   Any benefits to which Employee may be entitled
pursuant to the plans, policies and arrangements referred to in Section 4(c)
hereof shall be determined and paid in accordance with the terms of such plans,
policies and arrangements.   (iii)   Any options, restricted stock or other
awards that have not vested prior to the date of such termination of employment
shall be cancelled and any options held by Employee shall be cancelled, whether
or not then vested.



(d)   Voluntary Termination by Employee. In the event that Employee terminates
employment pursuant to Section 5(d), and other than for a resignation tendered
pursuant to Section 7 of this Agreement, the Company shall pay the following
amounts to Employee:



(i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement through the date of termination, and any vacation accrued to the
date of termination.

Page 4 of 13



--------------------------------------------------------------------------------



 



(ii)   Any benefits to which Employee may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c) hereof shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.
  (iii)   Any options, restricted stock or other awards that have not vested
prior to the date of such termination of employment shall be cancelled and
Employee shall have 90 days following termination of employment to exercise any
previously vested options; provided that in no event will any option be
exercisable beyond its term.



(e)   Termination by the Company Without Cause. In the event that Employee’s
employment is terminated by the Company pursuant to Section 5(e) for reasons
other than death, Total Disability or Cause, the Company shall pay the following
amounts to Employee:



(i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement through the date of termination, and any vacation accrued to the
date of termination.   (ii)   Any benefits to which Employee may be entitled
pursuant to the plans, policies and arrangements referred to in Section 4(c)
hereof shall be determined and paid in accordance with the terms of such plans,
policies and arrangements.   (iii)   An amount equal to the sum of Employee’s
annual Base Salary plus his or her target annual bonus (as then in effect), of
which one-half shall be paid in a lump sum within ten (10) days after such
termination and one-half shall be paid during the one (1) year period beginning
on the date of Employee’s termination and shall be paid at the same time and in
the same manner as Base Salary would have been payable to Employee if Employee
had continued in active employment until the end of such period.   (iv)   In
addition, if you timely elect under COBRA to continue the group health and/or
dental insurance coverage you participated as of your employment termination
date, the Company will pay the portion of the COBRA premium in excess of your
regular employee premium contribution until the earlier of: (A) last day of
period during which Employee receives payment in accordance with clause (iii)
above; (B) Employee’s death (provided that benefits payable to Employee’s
beneficiaries shall not terminate upon Employee’s death); or (C) with respect to
any particular plan, program or arrangement, the date Employee becomes entitled
to be covered by a comparable benefit provided by a subsequent employer.
Thereafter, if you have any remaining COBRA eligibility you will bear the full
cost of continued COBRA coverage.   (v)   Employee shall continue to vest in all
stock option awards or restricted stock awards over the one (1) year period
commencing on the date of such termination. Employee shall have ninety (90) days
following the expiration of such one (1) year period to exercise all options to
the extent then vested, provided that in no event will any option be exercisable
beyond its term.



(f)   No Other Benefits or Compensation. Except as may be provided under this
Agreement, under the terms of any incentive compensation, employee benefit, or
fringe benefit plan applicable to Employee at the time of Employee’s termination
or resignation of employment, Employee shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation. In no event
shall Employee be entitled

Page 5 of 13



--------------------------------------------------------------------------------



 



    to receive any compensation or benefits under any such other plan or
arrangement that is similar to the benefits provided by this Agreement.



(g)   Suspension or Termination of Benefits and Compensation. In the event that
the Company, in its sole discretion determines that, without the Company’s
express written consent, Employee has:



(i)   directly or indirectly engaged in, assisted or have any active interest or
involvement whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 1% of the stock
of a public company), partner, proprietor, or any type of principal whatsoever,
in any person, firm, or business entity which is directly or indirectly
competitive with the Company or any of its affiliates, or   (ii)   directly or
indirectly, for or on behalf of any person, firm, or business entity which is
directly or indirectly competitive with the Company or any of its affiliates
(A) solicited or accepted from any person or entity who is or was a client of
the Company during the term of Employee’s employment hereunder or during any of
the twelve calendar months preceding or following the termination of Employee’s
employment any business for services similar to those rendered by the Company,
(B) requested or advised any present or future customer of the Company to
withdraw, curtail or cancel its business dealings with the Company, or
(C) requested or advised any employee of the Company to terminate his or her
employment with the Company;

the Company shall have the right to suspend or terminate any or all remaining
benefits payable pursuant to Section 6 of this Agreement. Such suspension or
termination of benefits shall be in addition to and shall not limit any and all
other rights and remedies that the Company may have against Employee.



7.   Resignation by Employee for Good Reason and Compensation Payable   (a)  
Resignation for Good Reason following Change in Control. In the event a “Change
in Control” (as defined in Section 7(c)) occurs, Employee will be paid the
compensation described in this Section 7 if Employee resigns or is terminated
(both a “resignation” and “termination” being referred to as “termination” for
the purposes of this Section 7) from employment with the Company at any time
prior to the six (6) month anniversary of the date of the Change in Control
following the occurrence of any of the following events:



(i)   without Employee’s express written consent, the assignment to Employee of
any duties inconsistent with Employee’s positions, duties, responsibilities and
status with the Company immediately before a Change in Control, or a material
adverse change in Employee’s reporting (other than a change which results in
Employee reporting to a Senior Vice President of the Company or higher),
responsibilities, titles or offices as in effect immediately before a Change in
Control, or any removal of Employee from any of such positions, except in
connection with the termination of Employee’s employment as a result of death,
or by the Company for Disability or Cause, or by Employee other than for the
reasons described in this Section 7(a);   (ii)   a reduction by the Company in
Employee’s Base Salary as in effect immediately before a Change in Control plus
all increases therein subsequent thereto;

Page 6 of 13



--------------------------------------------------------------------------------



 



(iii)   the failure of the Company substantially to maintain and to continue
Employee’s participation in the Company’s benefit plans as in effect immediately
before a Change in Control and with all improvements therein subsequent thereto
(other than those plans or improvements that have expired thereafter in
accordance with their original terms or those plans which are replaced with
similar plans providing substantially similar benefits), or the taking of any
action which would materially reduce Employee’s benefits under any of such plans
or deprive Employee of any material fringe benefit enjoyed by Employee
immediately before a Change in Control, unless such reduction or termination is
required by law (and excluding reductions or changes which are replaced by
substantially similar benefits under other plans or programs);   (iv)   the
failure of the Company to provide Employee with an appropriate adjustment to
compensation such as a lump sum relocation bonus, salary adjustment and/or
housing allowance so that Employee can purchase comparable primary housing if
required to relocate (it being the intention of this Section 7[a][iv] to keep
the Employee “whole” if required to relocate). In this regard, comparable
housing shall be determined by comparing factors such as location (taking into
account, by way of example, items such as the value of the surrounding
neighborhood, reputation of the public school district, if applicable, security
and proximity to Employee’s place of work), quality of construction, design,
age, size of the housing and the ratio of the monthly payments including
principle, interest, taxes and insurance to the Employee’s take home pay, to
housing most recently owned by Employee prior to, or as of the effective date of
the Change in Control;   (v)   the failure by the Company to pay Employee any
portion of Employee’s current compensation, or any portion of Employee’s
compensation deferred under any plan, agreement or arrangement of or with the
Company, within seven (7) days of the date such compensation is due; or   (v)  
the failure by the Company to obtain an assumption of, and agreement to perform
the obligations of the Company under this Agreement by any successor to the
Company.



(b)   Resignation for Good Reason following a forced reassignment. In the event
that the employee resigns as a result of, and within the six month anniversary
of the date of, a forced relocation that is more than fifty (50) miles from his
current business location, Employee will be paid the compensation described in
this Section 7.   (c)   Compensation Payable. In the event that Employee
terminates employment pursuant to Section 7(a) or (b), the Company shall pay the
following amounts to Employee:



(i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination; any accrued but unpaid expenses required to be reimbursed under
this Agreement through the date of termination; any accrued and unused vacation
to the date of termination.   (ii)   Any benefits to which Employee may be
entitled pursuant to the plans, policies and arrangements referred to in Section
4(d) hereof, shall be determined and paid in accordance with the terms of such
plans, policies and arrangements.   (iii)   An amount equal to the sum of
Employee’s annual Base Salary plus Employee’s target annual bonus (in each case
as then in effect). Such amount shall be paid to Employee in a single

Page 7 of 13



--------------------------------------------------------------------------------



 



    lump sum cash payment within ten (10) business days after the effective date
of Employee’s termination.   (iv)   Employee will be 100% vested in all
benefits, awards, and grants (including stock options) accrued but unpaid as of
the date of termination under any non-qualified pension plan, supplemental
and/or incentive compensation or bonus plans, in which Employee was a
participant as of the date of termination. Employee shall have until the first
anniversary of Employee’s termination of employment in which to exercise the
options which have vested pursuant to this section, but in no event beyond the
term of the option.

Except as may be provided under this Section 7 or under the terms of any
incentive compensation, employee benefit, or fringe benefit plan applicable to
Employee at the time of Employee’s resignation from employment, Employee shall
have no right to receive any other compensation, or to participate in any other
plan, arrangement or benefit, with respect to future periods after such
resignation or termination. IN no event shall Employee be entitled to receive
any compensation or benefits under any such other plan or arrangement that is
similar to the benefits provided under this Agreement.



(d)   Certain Additional Payments by the Company. In the event that any portion
of the benefits payable under this Agreement, and any other payments and
benefits under any other agreement with, or plan of the Company to or for the
benefit of the Employee (in aggregate, “Total Payments”) constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”), then the Company shall pay the Employee as promptly as
practicable following such determination an additional amount (the “Gross-up
Payment”) calculated as described below to reimburse the Employee on an
after-tax basis for any excise tax imposed on such payments under Section 4999
of the Code. The Gross-up Payment shall equal the amount, if any, needed to
ensure that the net parachute payments (including the Gross-up Payment) actually
received by the Employee after the imposition of federal and state income,
employment and excise taxes (including any interest or penalties imposed by the
Internal Revenue Service), are equal to the amount that the Employee would have
netted after the imposition of federal and state income and employment taxes,
had the Total Payments not been subject to the taxes imposed by Section 4999.
For purposes of this calculation, it shall be assumed that the Employee’s tax
rate will be the maximum federal rate to be computed with regard to Section 1(g)
of the Code.       In the event that the Employee and the Company are unable to
agree as to the amount of the Gross-up Payment, if any, the Company shall select
a law firm or accounting firm from among those regularly consulted (during the
twelve-month period immediately prior to a Change-in-Control) by the Company
regarding federal income tax matters and such law firm or accounting firm shall
determine the amount of Gross-up Payment and such determination shall be final
and binding upon the Employee and the Company.   (e)   Change in Control. For
purposes of this Agreement, “Change in Control” means the occurrence of any of
the following events:



(i)   Any transfer to, assignment to, or any acquisition by any person,
corporation or other entity, or group thereof, of the beneficial ownership,
within the meaning of Section 13(d) of the Securities Exchange Act of 1934, of
any securities of the Company, which transfer, assignment or acquisition results
in such person, corporation, entity, or group thereof, becoming the beneficial
owner, directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities; or

Page 8 of 13



--------------------------------------------------------------------------------



 



(ii)   As a result of a tender offer, merger, consolidation, sale of assets, or
contested election, or any combination of such transactions, the persons who
were directors immediately before the transaction shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company.



8.   Restrictive Covenants   (a)   Competitive Activity. Employee covenants and
agrees that at all times during Employee’s period of employment with the
Company, and during the period that payments are made to Employee pursuant to
Section 6 of this Agreement, Employee will not engage in, assist, or have any
active interest or involvement, whether as an employee, agent, consultant,
creditor, advisor, officer, director, stockholder (excluding holding of less
than 1% of the stock of a public company), partner, proprietor or any type of
principal whatsoever in any person, firm, or business entity which, directly or
indirectly, is engaged in the same business as that conducted and carried on by
the Company, without the Company’s specific written consent to do so. Employee
further agrees that for a period of one (1) year after the date payments made to
Employee pursuant to Section 6 of this Agreement cease, or for a period of two
(2) years following the date of termination, whichever is later, Employee will
not, directly or indirectly, within 75 miles of any operating location of any
affiliate of the Company, engage in, assist, or have any active interest or
involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 1% of the stock
of a public company), partner, proprietor or any type of principal whatsoever in
any person, firm, or business entity which, directly or indirectly, is engaged
in the same business as that conducted and carried on by the Company or any of
its affiliated companies, without the Company’s specific written consent to do
so.   (b)   Non-Solicitation. Employee covenants and agrees that at all times
during Employee’s period of employment with the Company, and for a period of one
(1) year after the date payments made to Employee pursuant to Section 6 of this
Agreement cease, or two (2) years after the date of termination of the
Employee’s employment, whichever date is later, whether such termination is
voluntary or involuntary by wrongful discharge, or otherwise, Employee will not
directly or indirectly (i) induce any customers of the Company or corporations
affiliated with the Company to patronize any similar business which competes
with any material business of the Company; (ii) canvass, solicit or accept any
similar business from any customer of the Company or corporations affiliated
with the Company; (iii) directly or indirectly request or advise any customers
of the Company or corporations affiliated with the Company to withdraw, curtail
or cancel such customer’s business with the Company; (iv) directly or indirectly
disclose to any other person, firm or corporation the names or addresses of any
of the customers of the Company or corporations affiliated with the Company; or
(v) individually of through any person, firm, association or corporation with
which Employee is now or may hereafter become associated, cause, solicit,
entice, or induce any present or future employee of the Company, or any
corporation affiliated with the Company to leave the employ of the Company, or
such other corporation to accept employment with, or compensation from, the
Employee or any such person, firm, association or corporation without the prior
written consent of the Company.   (c)   Non-Disparagement. Employee covenants
and agrees that Employee shall not engage in any pattern of conduct that
involves the making or publishing of written or oral statements or remarks
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) which are disparaging,
deleterious or damaging to the integrity, reputation or good will of the
Company, its management, or of management of corporations affiliated with the
Company.

Page 9 of 13



--------------------------------------------------------------------------------



 



(d)   Protected Information. Employee recognizes and acknowledges that Employee
has had and will continue to have access to various confidential or proprietary
information concerning the Company and corporations affiliated with the Company
of a special and unique value which may include, without limitation, (i) books
and records relating to operation, finance, accounting, sales, personnel and
management, (ii) policies, procedures, and matters relating particularly to the
Company or its operations, including customer service requirements, costs of
providing service and equipment, operating costs and pricing matters, and
(iii) various trade or business secrets, including customer lists, route sheets,
business opportunities, marketing or business diversification plans, business
development and bidding techniques, training materials, methods and processes,
proprietary information, financial data and the like (collectively, the
“Protected Information”). Employee therefore covenants and agrees that Employee
will not at any time, either while employed by the Company or afterwards,
knowingly make any independent use of, or knowingly disclose to any other person
or organization (except as authorized by the Company) any of the Protected
Information.



9.   Enforcement of Covenants.   (a)   Termination of Employment and Forfeiture
of Compensation. Employee agrees that any breach by Employee of any of the
covenants set forth in Section 8 hereof during Employee’s employment by the
Company, shall be grounds for immediate dismissal of Employee and forfeiture of
any accrued and unpaid salary, bonus, commissions or other compensation of such
Employee as liquidated damages, which shall be in addition to and not exclusive
of any and all other rights and remedies the Company may have against Employee.
  (b)   Right to Injunction. Employee acknowledges that a breach of the
covenants set forth in Section 8 hereof will cause irreparable damage to the
Company with respect to which the Company’s remedy at law for damages will be
inadequate. Therefore, in the event of breach of anticipatory breach of the
covenants set forth in this section by Employee, Employee and the Company agree
that the Company shall be entitled to the following particular forms of relief,
in addition to remedies otherwise available to it at law or equity;
(i) injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach and Employee hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(ii) recovery of all reasonable sums expended and costs, including reasonable
attorney’s fees, incurred by the Company to enforce the covenants set forth in
this section.   (c)   Separability of Covenants. The covenants contained in
Section 8 hereof constitute a series of separate covenants, one for each
applicable State in the United States and the District of Columbia, and one for
each applicable foreign country. If in any judicial proceeding, a court shall
hold that any of the covenants set forth in Section 8 exceed the time,
geographic, or occupational limitations permitted by applicable laws, Employee
and the Company agree that such provisions shall and are hereby reformed to the
maximum time, geographic, or occupational limitations permitted by such laws.
Further, in the event a court shall hold unenforceable any of the separate
covenants deemed included herein, then such unenforceable covenant or covenants
shall be deemed eliminated from the provisions of this Agreement for the purpose
of such proceeding to the extent necessary to permit the remaining separate
covenants to be enforced in such proceeding. Employee and the Company further
agree that the covenants in Section 8 shall each be construed as ancillary to
this Agreement, and the existence of any claim or cause of action by Employee
against the Company whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any of the covenants
of Section 8.

Page 10 of 13



--------------------------------------------------------------------------------



 



10.   Withholding of Taxes.       The Company may withhold from any compensation
and benefits payable under this Agreement all applicable federal, state, local,
or other taxes.   11.   Non-Disclosure of Agreement Terms.       Employee agrees
that Employee will not disclose the terms of this Agreement to any third party
other than Employee’s immediate family, attorney, accountants, or other
consultants or advisors or except as may be required by any governmental
authority.   12.   Source of Payments.       All payments provided under this
Agreement, other than payments made pursuant to a plan which provides otherwise,
shall be paid from the general funds of the Company, and no special or separate
fund shall be established, and no other segregation of assets made, to assure
payment. Employee shall have no right, title or interest whatever in or to any
investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.   13.   Assignment.       Except
as otherwise provided in this Agreement, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
representatives, successors and assigns. This Agreement shall not be assignable
by Employee, and shall be assignable by the Company only to any financially
solvent corporation or other entity resulting from the reorganization, merger or
consolidation of the Company with any other corporation or entity or any
corporation or entity to or with which the Company’s business or substantially
all of its business or assets may be sold, exchanged or transferred, and it must
be so assigned by the Company to, and accepted as binding upon it by, such other
corporation or entity in connection with any such reorganization, merger,
consolidation, sale, exchange or transfer (the provisions of this sentence also
being applicable to any successive such transaction).   14.   Entire Agreement;
Amendment.       This Agreement shall supersede any and all existing oral or
written agreements, representations, or warranties between Employee and the
Company or any of its subsidiaries or affiliated entities relating to the terms
of Employee’s employment by the Company. It may not be amended except by a
written agreement signed by both parties.   15.   Governing Law.       This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas applicable to agreements made and to be performed in that State,
without regard to its conflict of laws provisions.   16.   Notices.

Page 11 of 13



--------------------------------------------------------------------------------



 



Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

         

  To the Company:   Waste Management, Inc.
1001 Fannin, Suite 4000
Houston, Texas 77002
Attention: Corporate Secretary

 
       

  To Employee:   At the address for Employee set forth below.



17.   Miscellaneous.   (a)   Waiver. The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.  
(b)   Separability. Subject to Section 9 hereof, if any term or provision of
this Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.   (c)   Headings. Section headings are used herein for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement.   (d)   Rules of Construction. Whenever the context so
requires, the use of the singular shall be deemed to include the plural and vice
versa.   (e)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one Agreement.

Page 12 of 13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.

      WASTE MANAGEMENT, INC.   By:  /s/ Jimmy LaValley    

--------------------------------------------------------------------------------

 
 
   

  Senior Vice-President
 
    Date: 12/19/03
 
    EMPLOYEE:
 
         /s/ Greg A Robertson

--------------------------------------------------------------------------------

  Greg A Robertson
 
   
Address:
 
    Date: 12/19/03

Page 13 of 13